Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 4/8/2021.
Response to Amendment
2.	Independent claims 1, 7, 15 have been amended.
Response to Arguments
3.	Applicants arguments filed have been considered and are persuasive.
Allowable Subject Matter
4.	Claims 1, 4-7, 10-15, 18-21 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:
constructing, based on analyzing semantic features of social media content using natural language understanding, a model representing development of a first user's posts and interactions with other users in a thread over time, the constructing further being based on computing a sentiment score for the first user's posts; 
computing, using the model, a likelihood that a post of the first user represents constructive dialogue; 
forecasting, using the model, the likelihood, and the post, a first trajectory of future posts from the first user; 
applying, responsive to forecasting that the first trajectory is a negative trajectory, a remedial action to positively alter the first trajectory of future posts, forecasting, using 
applying, responsive to forecasting that the second trajectory is a positive trajectory, an action to encourage further participation in the thread, wherein the action comprises prompting at least one of the first user and the other users to continue the thread and increasing an amount of time that the thread is open for posting, wherein the second trajectory of the thread comprises future posts of the first user and future posts reacting to the post;  
Teaching a first trajectory and actions of a specific user’s posts, and a second trajectory and actions of a thread as a whole.

Regarding claim 1 Bounds et al (2015/0067052), the closest art of record, teaches A method comprising:
constructing, based on analyzing social media content, a model representing development of a first user's posts and interactions with other users in a thread over time (44: user profile subsystem; generate a second model that includes behavioral information relating to actions of the user submitting a post; 47); 
computing, using the model, a likelihood that a post of the first user represents constructive dialogue (45-47 desired and undesired characteristics); 
forecasting, using the model, the likelihood, and the post, a first trajectory of future posts from the first user (79: determine users that will likely submit posts with undesired characteristics); 
and 
 (abstract: access privileges may be disabled; 79),
wherein the trajectory comprises future posts of the first user and future posts reacting to the post (37-38; 40; 41; 79).  

Bounds does not specifically teach where Natarajan, another closely related reference, teaches constructing, based on analyzing semantic features of social media content using natural language understanding, a model representing development of a first user's posts and interactions with other users over time, The constructing further being based on computing a sentiment score for the first user’s posts (abstract: sentiment score; 40: sentiment classifier…evaluates sentiment of a text based on individual terms in the text; 50: gathers posts and responses; 53: determines sentiment; 72: build prediction model).

Bounds and Natarajan do not specifically teach where Skiba et al (2015/0172145), another closely related reference, teaches
 forecasting, using the model, the first user's posts in the thread, and posts of the other users in the thread, a second trajectory of the thread as a whole (abstract; 4; 6; 10; 33; 37-38); and 
applying, responsive to forecasting that the second trajectory is a positive trajectory, an action to encourage further participation in the thread, wherein the action comprises prompting at least one of the first user and the other users to continue the thread, wherein the second trajectory of the thread comprises future posts of the first user and future posts reacting to the post (abstract: Social media websites occasionally experience a spike in activity known as a viral event or "going viral." While some viral events are purely entertainment based, such as the latest cat video, other viral events can be specifically relevant to a domain, such as an industry or business. A social media event, such as a common thread of posts, may attract no more than the usual amount of interest or it may be about to "go viral." As provided herein, social media events may be monitored and evaluated for virality. If an event indicates it will go viral, but has not yet done so, an affected party may be made aware of the event and take steps to curtail negative viral events or to leverage, or even promote, positive viral events.).

Skiba, nor any of the other references however, do not teach applying, responsive to forecasting that the second trajectory is a positive trajectory, an action to encourage further participation in the thread, wherein the action comprises prompting at least one of the first user and the other users to continue the thread and increasing an amount of time that the thread is open for posting.

Therefore the closest references of record do not teach or make obvious all of the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.


6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657